Citation Nr: 1449683	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2012 the Board remanded this matter for further development with respect to the Veteran's claim for service connection for bilateral carpal tunnel disability.  

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  The Veteran's VBMS file does not contain any documents at this time.  A review of the documents in Virtual VA shows an October 2014 appellate brief by the Veteran's representative and other duplicative documents.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome, the Veteran contends that his symptoms were caused by his in-service duties which required working with heavy equipment motors.  The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty (MOS) was an engineer equipment repairman.  A review of the Veteran's service treatment records does not show he was treated for any neuropathy problems to his fingers or hands.

In April 2004, the Veteran complained of numbness and occasional weakness of his thumb and first and second digits on the left.  A February 2005 VA treatment consult note reflects that the Veteran has had type II diabetes for 20 years.  During a March 2005 VA treatment visit, the Veteran reported that he used to drive a truck for Sunoco, used to work 60 - 70 hours per week and "not think anything of it", and was turned down for social security insurance (SSI) benefits based on his bilateral carpal tunnel disability.  He reported having an attorney to assist him with the SSI claim.  During a January 2007 VA treatment visit, the Veteran reported that his disability was approved.

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).

In its prior remand, the Board directed the AOJ to request and associate with the claims folder any available outstanding private treatment records from Dr. Thomason of Gastonia, North Carolina and to forward the claims folder to obtain an opinion clarifying the August 2007 VA examination regarding the nature and etiology of the Veteran's bilateral carpal tunnel arthropathy.  The remand directive specifically requested the examiner to "state whether it is at least as likely as not that the current disability was caused by the Veteran's service, to include repetitive motions required of his MOS as an engineer equipment repairman.  A rational for the decision should be provided." (Emphasis in the original directive.)

In August 2012, the Veteran submitted records from Dr. Thomason with respect to his treatment for his bilateral carpal tunnel arthropathy.  In October 2012, a VA medical professional reviewed the Veteran's claims folder and issued a medical opinion.  After this additional development, in January 2013, the AOJ issued an SSOC denying the Veteran's claim.  

However, the opinion provided by the VA medical professional failed to comply with the Board's remand directive.  The medical professional relied on the lack of VA progress notes indicating bilateral carpal tunnel syndrome and opined that "there is no medical probability of repetitive movements in the 1970's resulting in a current bilateral carpal tunnel syndrome."  The medical opinion provider further stated "these [sic] is no reasonable medical reason for relating repetitive movements in the service from 1971 - 1974 to his current carpal tunnel syndrome."  These conclusory statements fail comply with the Board's previous directive and they fail to inform the Board in adjudicating the Veteran's claim.  Moreover, the opinion's attribution of the nexus to "medical probability" does not meet VA standards.  This opinion is not probative because it is completely devoid of any factual basis and rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Therefore, to fully comply with the Board's previous remand, this case must be remanded for the AOJ to obtain an etiological opinion on whether the Veteran's in-service duties as an engineer equipment repairman caused his bilateral carpal tunnel arthropathy.  See Stegall, 11 Vet. App. 268. 

Accordingly, under the circumstances of this case, additional assistance is required, and this case is REMANDED to the AOJ for the following action:

1.  Take appropriate steps to obtain SSA disability decisions concerning the Veteran, as well as all records, including medical records, relied upon in such decisions.

2.  After completion of the above actions, obtain an addendum opinion to the August 2007 VA peripheral nerve examination report (preferably by the medical professional who conducted the July 2007 VA examination; and if he or she is unavailable by another medical professional with appropriate expertise).  The entire claims file, to include a complete copy of this REMAND, is to be made available to and reviewed by the examiner in conjunction with the study of this case.  The need for any further testing and/or examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is to furnish an opinion with respect to the following questions with respect to the etiology of the Veteran's bilateral carpal tunnel arthropathy:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left and/or right carpal tunnel arthropathy was caused by his in-service duties of working with heavy equipment motors as an engineer equipment repairman or is otherwise related to service?

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship.  Please answer the question posed with the use of "as likely", "more likely", or "less likely" language.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  After completing the above action, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the determination remains adverse, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



